415 F.2d 1006
Leonard Edward JORDAN, Appellant,v.The COUNTY OF MONTGOMERY, PENNSYLVANIA, and George C. Corson, Jr.
No. 17902.
United States Court of Appeals Third Circuit.
Submitted on Briefs October 6, 1969.
Decided October 16, 1969.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Lord, Jr., Judge.
See also 3 Cir., 404 F.2d 747.
Leonard Jordan, pro se.
Peter P. Liebert, III, Liebert, Harvey, Herting, Short & Lavin, Philadelphia, Pa., for appellees.
Before McLAUGHLIN, FORMAN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Petitioner's application for notes of the March 4, 1969 District Court hearing in this case is denied.


2
In this alleged civil rights case, we must agree with the District Court that plaintiff's allegations that defendants conspired to deprive him of his constitutional rights are too conclusory in nature and insufficient to state a cause of action under 42 U.S.C.A., Sections 1983 and 1985. The judgment of the District Court dismissing the action will be affirmed.